Daniel J. Ratner
Gwynne A. Wilcox*
Pamela Jeffrey
Carl J. Levine*
David Slutsky*
Allyson L. Belovin
Suzanne Hepner *
Robert H. Stroup
Dana E. Lossia*
Micah Wissinger®
Ryan J. Barbur
Alexander Rabb
Laureve D. Blackstone4

Levy RATNER Pc.
Attorneys at Law
80 Eighth Avenue, 8th Floor
New York, New York 10011-7175

Telephone (212) 627-8100
Telecopier (212) 627-8182

www.levyratner.com

August 14, 2019

Kimberly A. Lehmann*
Aleksandr L. Felstiner
Jessica I. Apter*
Rebekah Cook-Mack
Courtney L. Allen

 

Of Counsel
Irwin Bluestein
Patricia McConnell
Linda E. Rodd

 

Special Counsel
Richard A. Levy
Daniel Engelstein?
Richard Dorn

eGR RID ©

Via ECF

The Honorable Frederic Block

United States District Judge

United States District Court for the
Eastern District of New York

225 Cadman Plaza E.

Brooklyn, NY 11201

Re: Hikind v. Ocasio-Cortez / Case No. 19-cv-03956-FB-CLP

Dear Judge Block:

We represent Defendant U.S. Rep. Alexandria Ocasio-Cortez (D-NY), in her personal
capacity and as a candidate for public office. We write in response to Plaintiff's August 7, 2019
Letter Brief requesting a pre-motion conference for a motion for judgment on the pleadings
pursuant to Fed. R.Civ.P. 12(c) (ECF No. 9). As discussed below, Plaintiff cannot prevail on a
motion under Rule 12(c) and that request should be denied. However, because we agree that
discovery will not be necessary in this case, we respectfully request a pre-motion conference to
discuss and set a schedule for cross-motions for summary judgment.

In this lawsuit Plaintiff alleges that Ms. Ocasio-Cortez, in her personal capacity, violated
his First Amendment rights by blocking him from her personal Twitter account, @ AOC.
Plaintiff's Letter Brief completely misrepresents both the law and the contents of the pleadings
that have been filed in this case.

Plaintiff relies entirely on the Second Circuit’s recent decision in Knight First
Amendment Institute at Columbia University v. Trump. 928 F.3d 226 (2d Cir. 2019). In that case,
the Court found that President Trump’s Twitter account, @realDonaldTrump, is a public forum
because it is used by the President in his official capacity. The Court concluded that “[o]nce it is
established that the President is a government actor with respect to his use of the Account,
viewpoint discrimination violates the First Amendment.” 928 F.3d at 236.

Contrary to Plaintiff's assertion, the Court did not conclude that any Twitter account
operated by a public official is automatically a public forum. Rather, the Court held that:

Of course, not every social media account operated by a public official is a government
account. Whether First Amendment concerns are triggered when a public official uses

1277-000-00001: 11048668.docx

°Admitted in NY, MA and DC ‘Admitted in NY and NJ *Admitted in NY and CT Admitted in NY and DC
Levy RATNER Pc.

August 14, 2019
Page 2

his account in ways that differ from those presented on this appeal will in most instances
be a fact-specific inquiry.

Id. (emphasis added).

In finding that the @realDonaldTrump is a government Twitter account used by the
President in his official capacity, the Court relied on several key facts:

e The President and White House staff themselves characterized the account as
official. The White House social media director described it “as a channel
through which ‘President Donald J. Trump... [c]ommunicates directly with
you the American people!’” Jd. at 235. Similarly, the White House Press
Secretary stated that the tweets on this account “should be considered ‘official
statements by the President of the United States.’” Jd. at 231.

e The account was operated with the assistance of the White House Director of
Social Media, a U.S. government employee. Jd. at 232.

e The National Archives and Records Administration concluded that the
President’s tweets from this account are ‘official records that must be
preserved under the Presidential Records Act.’” Jd. at 235.

e The account at issue is “one of the White House’s main vehicles for
conducting official business,” having been used to announce nominations for
Cabinet and other senior positions, major official policies such as a new ban
on service by transgender individuals in the military state visits by foreign
leaders, and foreign policy initiatives.. Jd at 231-32.

Based on these facts, the Court concluded that there is “substantial and pervasive government
involvement with, and control over, the Account,” and that the President “consistently used the
Account as an important tool of governance and executive outreach.” Jd. 235. Because the
President effectively conceded that he blocked the plaintiffs from the account based on the
viewpoints they expressed (/d. at 232), the Court found such blocking violated the First
Amendment.

The facts in this care are significantly distinct from those in Knight. The Complaint itself
concedes that Ms. Ocasio-Cortez maintains an official Twitter account (@repAOC) that is
completely separate from her personal @AOC account. Complaint ECF No. 1 (“Cmplt.”) 410.
In in her Answer, Ms. Ocasio-Cortez expressly denies that she uses the @AOC account for her
public office or for official purposes. Specifically, she denies that:

(i) “AOC uses Twitter as an important public forum for speech” (Cmplt. &
Answer, 9/4);
(ii) “AOC uses Twitter to make formal announcements” (Cmplt. & Answer 49);

1277-000-00001: 11048668.docx
Levy RATNER pc.

August 14, 2019
Page 3

(iii) Her “@AOC handle on Twitter is her primary public forum on that platform”
(Cmplt. & Answer 410)

(iv) “AOC regularly posts political message of /// a public nature” (Cmplt. &
Answer 429); or that

(v) Each tweet sent between July 8, 2019 and July 9, 2019 (when Plaintiff was
blocked) “involves a public interest and matters of official capacity.” (Cmplt.
& Answer §29).

Ms. Ocasio-Cortez also denies that Plaintiff was blocked because of the content of his speech
(Cmplt. & Answer 936), and that the blocking prevents Plaintiff from viewing comment threads
associated with her tweets or from participating in those comment threads (Cmplt. & Answer

935).

In sum, contrary to Plaintiff's assertion, Ms. Ocasio-Cortez does not admit that she
“is a public official who uses the @AOC account for her public office.” (Plaintiff's Letter Brief
at 1). Rather, she denies each and every factual allegation that would support such a finding.

In these circumstances, Plaintiff cannot possibly prevail on a motion for judgment on the
pleadings. “Judgment on the pleadings is appropriate only where all material facts are
undisputed and ‘a judgment on the merits is possible merely by considering the contents of the
pleadings.’” Muchmore’s Café, LLC v. City of New York, No. 14-cv-5668-RRM-RER, 2016 WL
11469539 at *4 (E.D.N.Y., Sept. 29, 2016) (quoting Mennella v. Office of Court Admin., 938 F.
Supp. 128, 131 (E.D.N.Y. 1996), aff'd, 164 F.3d 618 (2d Cir. 1998)). A “plaintiff may not
secure a judgment on the pleadings when the answer raises issues of fact that, if proved, would
defeat recovery.’” Riverkeeper, Inc. v. Wheeler, 373 F.Supp.3d 443, 448 (S.D.N.Y. 2019)
(quoting 5C Charles Alan Wight ef al. Fed. Prac. & Procedure §1368 at 251 (3d ed. 2004)).
Clearly that is the situation here: Ms. Ocasio-Cortez’s denials, if proved, would defeat
Defendant’s claims and prevent any recovery.

We do agree with Plaintiff, however, that discovery will not be necessary in this case.
There are factual matters outside the pleadings that are not capable of being genuinely disputed,
but are material to the issues in the case—in particular, the contents of the tweets posted on the
account at issue, how the account is characterized by Ms. Ocasio-Cortez and others, and the facts
relating to management of the account. These facts will establish that Ms. Ocasio-Cortez is
entitled to judgment as a matter of law.

For that reason, we respectfully suggest that a pre-motion conference be held, but that the
conference be set for the purpose of discussing and setting a schedule for filing cross-motions for

summary judgment.
Respectfully PPh
Allysonf.. vin
Robert H. Stroup

1277-000-00001: 11048668.docx
